DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9- 12, & 15- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, & 16-20 of U.S. Patent No. 11,260,958 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  Some of the parts have different names for the same parts, however, merely changing the name of the same part does not make it patentably distinct.  
Regarding claim 1
	Patent (958) teaches a flap actuation mechanism comprising: a carrier beam (flap bracket) on which a flap is mounted, the carrier beam rotatably mounted to a flap support (underwing structure) for rotation relative to a wing; a crankshaft assembly rotatable about an axis and having a crankshaft eccentrically extending between an inboard cylindrical support (inboard journal) and an outboard cylindrical support; (outboard journal) a coupler link (actuating rod) rotatably engaged to the crankshaft and pivotally connected to the carrier beam, wherein rotation of the crankshaft between a first eccentric position and a second eccentric position translates the coupler link between a retracted position and a deployed position for the flap.  (See figures 1 & 2, or claim 16)  
	Changing the name of something does not make it patentably distinct.  The words in parenthesis are the names used by the reference for the same part.  

Regarding claim 2
	Patent (958) teaches wherein the flap support comprises an inboard rib and an outboard rib and the crankshaft assembly is rotatably supported in the inboard rib with an inboard bearing and in the outboard rib with an outboard bearing and the crankshaft assembly rotates in the inboard and outboard bearings about the axis.  (See claim 9 or claim 16)  

Regarding claim 9
	Patent (958) teaches wherein the inboard cylindrical support (inboard journal) has a receiver (internal spline) concentric with the axis and further comprising a rotary actuator mounted to the inboard rib and having a drive shaft (output shaft) engaged in the receiver.  (internal spline) (See claim 16)  

Regarding claim 10
	Patent (958) teaches an aircraft having a flap system comprising: a wing with a flap support; (underwing structure) a flap; a carrier beam (flap bracket) on which the flap is mounted, the carrier beam (flap bracket) rotatably attached to the flap support; (underwing structure) -11-a crankshaft assembly rotatable about an axis and having a crankshaft eccentrically extending between an inboard cylindrical support (inboard journal) and an outboard cylindrical support; (outboard journal) a coupler link (actuating rod) rotatably engaged to the crankshaft and pivotally connected to the carrier beam, (flap bracket) wherein rotation of the crankshaft from a first eccentric position to a second eccentric position translates the coupler link (actuating rod) to rotate the flap between a retracted position and a deployed position.  (See claim 16)  
	Changing the name of something does not make it patentably distinct.  The words in parenthesis are the names used by the reference for the same part.  

Regarding claim 11
	Patent (958) teaches wherein the inboard cylindrical support has a receiver concentric with the axis and further comprising a rotary actuator mounted to an inboard rib of the flap support and having a drive shaft engaged in the receiver.  (See claim 16)  

Regarding claim 12
	Patent (958) teaches wherein the flap support comprises an inboard rib and an outboard rib and the crankshaft assembly is rotatably supported in the inboard rib with an inboard bearing and in the outboard rib with an outboard bearing and the crankshaft assembly rotates in the inboard and outboard bearings about the axis.  (See claim 9)  

Regarding claim 15
	Patent (958) teaches a method for deploying a flap, the method comprising: rotating a crankshaft assembly having a crankshaft eccentrically mounted between cylindrical supports (inboard & outboard journal) in a first direction about a rotational axis; translating a coupler link (actuating rod) rotatably engaged to the crankshaft and pivotally engaged to a carrier beam (flap bracket) with an attached flap, as the crankshaft is eccentrically rotated about the rotational axis over a range from a first eccentric position of the crankshaft toward a second eccentric position of the crankshaft.  (See claim 17)  
	Changing the name of something does not make it patentably distinct.  The words in parenthesis are the names used by the reference for the same part.  

Regarding claim 16
	Patent (958) teaches further comprising retracting the carrier beam and flap by reversing rotation direction of the crankshaft assembly in a second direction about the rotation axis.  (See claim 20)  

Regarding claim 17
	Patent (958) teaches further comprising deploying the carrier beam and flap to a fully deployed position at the second eccentric position aligned with the first eccentric position.  (See claim 5 or claim 18)  

Regarding claim 18
	Patent (958) teaches further comprising retracting the flap from the fully deployed position at the second eccentric position of the crankshaft by continuing rotation of the crankshaft assembly in the first direction to return to the first eccentric position.  (See claims 18 & 19)  

Regarding claim 19
	Patent (958) teaches further comprising: mounting the flap on the carrier beam; and rotatably mounting the carrier beam on a flap support.  (See claim 17)  

Regarding claim 20
	Patent (958) teaches further comprising: rotatably mounting the crankshaft assembly in the flap support.  (See claim 17)  

Allowable Subject Matter
Claims 3-8, 13, & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 & 13, 
The prior art does not disclose or suggest the claimed “wherein the inboard and outboard bearings are received in cylindrical cavities in the inboard and outboard cylindrical supports” in combination with the remaining claim elements as set forth in claims 3 & 13.  
Regarding claims 6 & 14, 
The prior art does not disclose or suggest the claimed “wherein an inboard cylindrical land extends within the inboard rib and an outboard cylindrical land extends within the outboard rib, -10-the outboard bearing is concentrically received over the outboard cylindrical land and the outboard cylindrical support has a cylindrical cavity concentrically received over the outboard bearing, the inboard bearing is concentrically received over the inboard cylindrical support and engages a radial face constraining longitudinal motion of the crankshaft assembly relative to the axis, the inboard cylindrical land concentrically receiving the inboard bearing, and a retaining ring secures the inboard bearing within the inboard cylindrical land” in combination with the remaining claim elements as set forth in claims 6 & 14.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Tsai (Pub No. US 2021/0387716 A1) & Dahl et al. (Pub No. US 2021/0061443 A1) are similar cases with the same Assignee and a common Inventor.  The reference Gruner (Pub No. US 2021/0009255 A1) discloses an aircraft and method, a wing, a flap, a flap system, a flap support, a carrier beam, a crankshaft assembly, a crankshaft, cylindrical supports, bearings, a retracted position, a deployed position, and coupler links.  The reference Tsai et al. (Pub No. US 2021/0114714 A1) discloses an aircraft and method, a wing, a flap, a flap system, a flap support, a carrier beam, a crankshaft assembly, a crankshaft, an outboard cylindrical support, a retracted position, a deployed position, and coupler links.  The references Teubner (Pub No. US 2017/0158348 A1), Nelson et al. (Pub No. US 2018/0281987 A1), & Lindstrom et al. (US Patent No. 6,299,108 B1) each disclose an aircraft and method, a wing, a flap, a flap system, a flap support, a carrier beam, a crankshaft assembly, a crankshaft, a retracted position, a deployed position, and coupler links.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647